GLASGOW, Judge
(dissenting):
I dissent. It appears that defense counsel was appointed promptly when the appellant was confined shortly after the robbery and that appellant was brought to trial eighty-eight days later. In my opinion his ability to defend himself was in no way hampered by the unnecessary time consumed by the inept agents of the government and, when the rights of the victim and society in general are considered along with the rights of the criminal, the appellant’s rights were not prejudiced by the delay in trial of this case. In the opinion of this author a denial of speedy trial was not established. United States v. Gray, 22 U.S. C.M.A. 443, 47 C.M.R. 484 (1973); United States v. Amundson, 23 U.S.C.M.A. 308, 49 C.M.R. 598 (1975); United States v. Hawes, 18 U.S.C.M.A. 464, 40 C.M.R. 176 (1969).
I agree with Judge Fulton, speaking for this Court, in his assessment of the “second prong” of the Burton rule, viz:
*1175“In Burton, [United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971)], the Court of Military Appeals held that in those cases where pretrial confinement exceeds ninety days a presumption arises that the accused has been denied a speedy trial. Appellant urges that Burton enunciated another new test namely that whenever a request for a speedy trial is submitted by an accused the Government must proceed to trial immediately or justify any further delay. Appellant implies that such a request alone places an added burden on the Government. The Court stated in Burton:
‘Similarly, when the defense requests a speedy disposition of the charges, the Government must respond to the request and either proceed immediately or show adequate cause for any further delay. A failure to respond to a request for a prompt trial or to order such a trial may justify extraordinary relief. See Petition of Provoo, 17 F.R.D. 183, 200 (1955), affirmed, 350 U.S. 857, 100 L.Ed. 761, 76 S.Ct. 101 (1955).’ [21 U.S.C.M.A. at 118, 44 C.M.R. at 172],
We do not believe that the court intended to promulgate a new rule of law applicable to a request for speedy trial. The pronouncement that the Government must proceed to trial immediately or show adequate cause for further delay is nothing new. The Constitution and Article 10, U.C.M.J., require the Government to bring cases promptly to trial and to account for delays. The Burton opinion states that failure to afford a speedy trial could result in extraordinary relief. This is a statement of existing law. The above quoted language does recognize the responsibility on the accused to assert his speedy trial claim at a time when something can be done about the delay. Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972). Cf. United States v. Tibbs, 15 U.S.C.M.A. 350,35 C.M.R. 322 (1965). In many cases delay works to an accused’s advantage. Barker v. Wingo, supra. What the Court in Burton says is that if the accused is concerned about the delay, he should request a speedy trial. The Government is then on notice that the accused desires a prompt trial. If the Government does not proceed with due diligence, then he may petition for extraordinary relief. The request for trial may, however, be a prerequisite to the granting of such extraordinary relief. In Provoo, supra, the Maryland District Court stated:
‘No doubt the appropriate procedure in the ordinary case is for the defendant to demand an immediate trial in the district court, and if it is refused, to apply to the proper appellate court for a writ of mandamus to compel trial. But that remedy is not an effective remedy in this case, and was not effective remedy in New York, where the only speedy trial which could have been obtained was a trial in a district which had no jurisdiction over the offense. The government .admitted as much at the hearing on these pending motions but contended that the delay in New York was due to defendant’s counsel and not to the government. I do not find this to be the fact. I find that defendant’s counsel proceeded with reasonable dispatch. . . . ’ 17 F.R.D. 200-201.
We conclude that a request for a speedy trial, standing alone, does not place an added burden upon the Government. The request or lack thereof is one of the many factors ‘to be considered in an inquiry into the deprivation of the right.’ Barker v. Wingo, 407 U.S. at 528, 92 S.Ct. at 2191, 33 L.Ed.2d at 116. We give weight to such a request, and scrutinize closely the Government’s actions thereafter, Barker v. Wingo, supra, Cf. United States v. Amundson, 23 U.S.C.M.A. 308, 49 C.M.R. 598 (1975).” United States v. Barnes, No. 74 3412 (N.C.M.R. 16 April 1975).
I do agree with the majority’s assessment of the government’s handling of this ease as deplorable. It points up the pitfalls in depending upon “legal officers” who have no legal training and the need for a wider *1176understanding that sound legal advice must be obtained promptly by those responsible for processing crimes which may result in courts-martial. Much of the delay in the case sub judice resulted in at least three officers, charged with taking prompt action, improperly just waiting for the delayed Naval Investigating Service report to be made available. United States v. Williams, 16 U.S.C.M.A. 589, 37 C.M.R. 209 (1967); United States v. Mason, 21 U.S.C.M.A. 389, 45 C.M.R. 163 (1972). Cf. United States v. Hounshell, 7 U.S.C.M.A. 3, 21 C.M.R. 129 (1956). The time has passed when a commanding officer can confine one accused of a crime and just wait for something to happen. Articles 10 and 33, U.C.M.J., 10 U.S.C. §§ 810, 833.
I would affirm the findings but reassess the sentence.